n _ significant index no third party contacts - company employees oe members of sonata bre sp aie has serpeentng employees empl ting izati tax_exempt_and_government_entities_division internal_revenue_service washington d c apr i hfe hie fe fa re dear company this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year the plan is a collectively bargained pension_plan originally effective in of date the plan covered approximately 3mployees represented primarily by as following a long period of accrual rates being held level under the plan those rates were increased in ‘ some higher in order to bring benefit levels in line with industry standards from as of date the ratio of the fair value of plan assets to the plan’s current_liability was accrued liability was accrued liability while the ratio of the fair value of assets to the plan’s based on a current_liability of assets valued at the contribution required to meet the minimum_funding requirement for the plan_year is approximately due each quarter and approximately with approximately due by date the company began service in and is currently the world’s largest _ the terrorist attacks of date the economic recession that began in and world unrest due to the iraq war have had a serious negative financial impact on the ‘industry although the company posted a net profit for the fiscal_year ending date the and fiscal years showed net losses in the fiscal_year exceeding the loss for the fiscal_year with the net_loss for the in order to limit further losses the company eliminated on an annualized basis by reducing employment levels eliminating non-essential capital and spending commitments and nevertheless net after- tax losses and negative cash flows resulted in a decrease of the capacity levels cutting staff and in expenses _ through hedging and pre-purchase of exposure to increased prices for the near future the long-term outlook for prices will continue to have a substantial effect on the company’s prospects for recovery as wellas the __ industry as a whole the company has managed to limit its the company has stated that it should maintain a to manage risks and uncertainties that could arise from an extended economic downturn a prolonged shortfall in revenue due to the actions of other the iraq war costs and possible consequences of spikes in the company has stated that financing agreements with banks require the company maintain a specified minimum amount of liquidity the company has taken actions to effect recovery and increase cash_flow such measures include the reduction of by approximately _ employees in terminating approximately additional measures include furloughing approximately of management in eliminating bonuses for management for and delaying pay increases for senior management from to and eliminating senior management pay increases and bonuses for - savings measures generated savings of over the in the ' _ savings measures yielded permanent savings of million in and a projected ‘in ‘in the company has also entered into an alliance with other airlines in order to reduce costs and enhance revenue on the company announced a system-wide reduction of employees related to the’ the company also announced job cuts of reduction although a complete recovery will depend on unknown factors such as increased company lead it to project positive net_earnings in the near future accordingly this waiver has been granted subject_to the following two conditions and lower’ _ prices the measures taken by the - by date the company will provide the plan with security ina manner satisfactory to the pension_benefit_guaranty_corporation pbgc for the sum of the required quarterly contributions under sec_412 of the code that are due on date and date calculated as if no waiver for the plan_year had been granted by date the company will either a provide the plan with security in a manner satisfactory to the pbgc for the remaining minimum_funding requirement for the plan_year after taking into account the two quarterly contributions for which security is required to be arranged under condition above or b amend the plan to cease all future benefit accruals under the plan effective not later than date at which time the security provided under condition will be released the representatives of the company have acknowledged that they understand these conditions nothing precludes the company from subsequently requesting a modification of these conditions however there is no guarantee that such a request will be granted note that if condition 2b is chosen the plan may be amended to resume benefit accruals only after the waived amount has been fully amortized if the company fails to meet these conditions as stated above or as modified later this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to other pension or profit sharing plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent - when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager and to your authorized representatives form on file with this office if you have any questions concerning this letter please contact toe relating to this letter please refer to in any correspondence ‘ as well oo sincerely hed a it fe carol d gold directo employee_plans
